Clark, J.,
concurring. It nowhere appears how or under what title the defendant entered. It may be, and the probability is, that as he went into possession before the husband’s death, he entered under a deed from him. If so, as the law then stood, the plaintiff had no claim to dower except of lands “of which her husband died seized or possessed.” Rev. Code, Oh. 118, section 1. Possibly the deed has been lost or destroyed, or it may even be of record, for the defendant put in no evidence, the plaintiff having been nonsuited at the close of her evidence. If she had wished to raise the interesting question whether the claim for admeasurement of dower would be barred against the heirs, or one claiming under them, she should have shown that the defendant claimed under the heirs. Though I am of ojunion that, even under those circumstances, the defendant would be protected by section 158 of The Code, which provides: “An action for relief not herein provided for must be commenced within ten years after the cause of action shall have accrued.” That was intended as a sweeping- statute of repose for such cases as this, and all others “not provided for” specially and to cure omissions in former statutes.
But, however that may be, no scintilla of evidence suggests that the defendant claims under the heirs of her husband, and to discuss that question would be purely an abstraction. All that does appear is that the defendant has been in undisturbed adverse possession over forty years, and nothing else appearing, that gives him a title good against all the world, not under disability. It may be that he had *297title mediately or immediately from the husband, or that be held adversely to bim. If so, the statute would not have ceased to run at bis death, and the title, as against the husband and the widow claiming under him, would have ripened. The plaintiff, not having shown that the defendant held under the heirs-at-law, is simply seeking dower not in her husband’s land but in some one else’s. Like every other plaintiff, she must prove facts entitling her to recover. It is not enough to show merely that at one time, about forty years ago, her husband had title to the land.